Name: Commission Regulation (EEC) No 1288/84 of 10 May 1984 on the supply of broken rice to the Republic of Guinea Bissau as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 84 Official Journal of the European Communities No L 124/25 COMMISSION REGULATION (EEC) No 1288/84 of 10 May 1984 on the supply of broken rice to the Republic of Guinea Bissau as food aid decided to grant , under Community measures , various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 924/84 of 4 April 1984 on the supply of 4 000 tonnes of broken rice to Guinea Bissau as food aid (9) was not carried out ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice ( 10), as last amended by Regulation (EEC) No 3323/ 81 (") ; whereas it is necessary to specify, for the purposes of the Community measures envisaged , the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended -by Regulation (EEC) No 1 74/84 (2 ), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation (EEC) No 1278 /84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (6), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy Q, as last amended by Regulation (EEC) No 2543 /73 (8 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 16 and 20 December 1983 and 25 April 1984 the Commission of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2) OJ No L 21 , 26 . 1 . 1984, p. 2 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . {*) OJ No L 352, 14 . 12 . 1982, p. 1 . I s) OJ No L 196, 20 . 7 . 1983 , p. 1 . ( 6) See page 1 of this Official Journal . O OJ No 106, 30 . 10 . 1962 , p. 2553/ 62 . O OJ No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 95, 5 . 4 . 1984, p . 20 . ( ,0 ) OJ No L 192, 26 . 7 . 1980 , p . 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 124/26 Official Journal of the European Communities 11 . 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 May 1984 . For the Commission Poul DALSAGER Member of the Commission 11 . 5 . 84 Official Journal of the European Communities No L 124/27 ANNEX 1 . Programme : 1983 (4 000 tonnes), 1984 (1 000 tonnes) 2 . Recipient : Republic of Guinea Bissau 3 . Place or country of destination : Republic of Guinea Bissau 4 . Product to be mobilized : broken rice 5 . Total quantity : 5 000 tonnes ( 10 000 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI , 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of t! goods : (a) Broken rice for h ,sumption , of sound merchantable quality , free of odour and pests , of at least the ; &gt; dity for which the threshold price is fixed (b )  moisture : 1 5  pieces of rice : 1 &lt; maximum  chalky grains : 6 % r imum  grains striated with r : 10 % maximum  spotted and/or stained grains : 4 % maximum  yellow and /or amber grains : 1,175 % maximum (c) tolerance of extraneous matter consisting of :  mineral and vegetable inedible substances, provided that they are not toxic : 0,01 %  extraneous broken grains or parts thereof, edible : 0,10 % 10 . Packaging : in bags :  quality of the bags : new jute sacks  minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : ¢QUEBRA DE ARROZ / DOM DA COMUNIDADE ECONOMICA EUROPEIA A GUINÃ -BISSAU' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Bissau 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 21 May 1984 16 . Shipment period : 1 to 30 June 1984 17 . Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R \ 2 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Guinea Bissau , c/o ' Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels .